Per Curiam, This -was an action on the case for false imprisonment, in which appellee recovered against appellant a judgment for $1,000. The evidence for appellee tended to show that at the time of the arrest he was working as a porter in the Sherman House in Chicago (of which hotel appellant was manager), at a salary of $30 per month. That he was unmarried, and. lodged at the house of one Boylan, his brother-in-law, who was also employed at the Sherman House as porter. On the day of the arrest appellee was in his room lying on a bed, when appellant, accompanied by the housekeeper of the Sherman House and two police officers, entered the room, produced a search warrant, and searched appellee’s trunk. Hone of the property alleged to be taken, or belonging to the Sherman House, was found in appellee’s possession, but appellant took from the wall where it was hanging an overcoat, and handed it to one of the officers, telling him to take it and to take appellee. Appellee stated that the overcoat was his own, and offered to show where he had purchased it. He was arrested without any warrant, and taken through the streets in a patrol wagon to the police station, locked in a cell, where he remained from five o’clock in the afternoon, until the next morning, when he was released on bail. Appellant denied that he ordered his arrest, but that issue of fact must be regarded as settled against him by the verdict. If he did so direct, he would, of course, be liable to appellee for the wrong, unless he was able to justify his action. We have examined the evidence in the record, and find the verdict to be supported, and that there was no error in the admission or exclusion of testimony. Complaint is made of an instruction in which the court told the jury that if they believed from the evidence that the appellant directed the arrest maliciously or wantonly, and that it was without authority of Jaw, they might assess exemplary or vindictive damages. It is contended that there was no evidence showing malice on which to base such an instruction. Where such an arrest is made under circumstances that indicate a wanton disregard of the rights of the person arrested, the jury will be warranted in giving punitive damages, and it was proper for the jury to determine whether the circumstances of the arrest in this case showed oppression or wantonness. There need be no evidence of hatred or ill will in order to authorize the submission of the question of exemplary damages in such cases to the jury. The amount of damages is in such cases a question for the jury, and unless the damages are so excessive as to indicate passion or prejudice on the part of the jury, courts seldom interfere with the verdict found. Cudahy v. Powell, 35 Ill. App. 29; Reno v. Wilson, 49 Ill. 95; Montross v. Bradsby, 68 Ill. 185. There is no error and the judgment of the Superior Court must be affirmed. Judgment affirmed.